297 S.W.3d 609 (2009)
STATE of Missouri, Respondent,
v.
Doyne Aric RHOADES, Appellant.
No. WD 69936.
Missouri Court of Appeals, Western District.
October 20, 2009.
Rehearing Denied December 22, 2009.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
*610 Before Division II: VICTOR C. HOWARD, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM.
Doyne Rhoades appeals the jury's verdict finding him guilty of murder in the first degree and armed criminal action. In his appeal, Rhoades raises three points. In his first point, Rhoades maintains that the trial court erred in admitting Rhoades's statements given to investigators before he was formally charged with the subject crimes, because these statements were given without Rhoades being advised of his Miranda rights. In his second point, Rhoades claims that the trial court plainly erred in overruling his trial counsel's objection to questions about out-of-court statements made by co-defendant Timothy Adams. In his third point, Rhoades contends that the trial court erred and, alternatively, plainly erred in instructing the jury to continue deliberations when Rhoades's counsel was not present nor had an opportunity to object to the trial court's communication to the jury.
We affirm in this per curiam order. Rule 30.25(b).